                    1   Patrick Gunn (Pro Hac Vice pending)
                        COOLEY LLP
                    2   101 California Street, 5th Floor
                        San Francisco, California 94111-5800
                    3   Telephone: (415) 693-2070
                        Facsimile: (415) 693-2222
                    4   Email:       pgunn@cooley.com
                    5   Mary O’Grady (011434)
                        Colin Proksel (034133)
                    6   Payslie Bowman (035418)
                        OSBORN MALEDON, P.A.
                    7   2929 North Central Avenue, 21st Floor
                        Phoenix, Arizona 85012-2793
                    8   Telephone: (602) 640-9000
                        Facsimile: (602) 640-9050
                    9   Email:       mogrady@omlaw.com
                        Email:       cproksel@omlaw.com
                   10   Email:       pbowman@omlaw.com
                   11   Attorneys for Plaintiffs
                   12   Additional counsel listed on following page
                   13
                                                   UNITED STATES DISTRICT COURT
                   14                               FOR THE DISTRICT OF ARIZONA
                   15   D.T., a minor, by and through his parent        Case No. __________
                   16
                        and next friend Lizette Trujillo; Jane Doe, a
                        minor, by and through her parent and next       EXPERT DECLARATION OF DR. LINDA
                   17
                        friend Susan Doe; and Helen Roe, a minor,       HAWKINS, PH.D., IN SUPPORT OF JANE
                        by and through her parent and next friend       DOE’S MOTION FOR PRELIMINARY
                   18
                        Megan Roe,                                      INJUNCTION AND JANE DOE AND
                                                                        HELEN ROE’S MOTION TO PROCEED
                   19
                                          Plaintiffs,                   UNDER A PSEUDONYM

                   20
                               v.

                   21
                        Dr. Cara M. Christ, in her official capacity
                        as State Registrar of Vital Records and
                   22
                        Director of the State of Arizona’s
                        Department of Health Services; Thomas
                   23
                        Salow, in his official capacity as Branch
                        Chief of the State of Arizona’s Division of
                   24
                        Public Health Licensing Services at the
                        Department of Health Services; and Krystal
                   25
                        Colburn, in her official capacity as Bureau
                        Chief and Assistant State Registrar of the
                   26
                        State of Arizona’s Bureau of Vital Records,

                   27
                                          Defendants.

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                    1   Barrett J. Anderson (Pro Hac Vice pending)
                        COOLEY LLP
                    2   4401 Eastgate Mall
                        San Diego, California 92121-1909
                    3   Telephone: (858) 550-6000
                        Facsimile:     (858) 550-6420
                    4   Email:        banderson@cooley.com
                    5   Asaf Orr (Pro Hac Vice pending)
                        NATIONAL CENTER FOR LESBIAN RIGHTS
                    6   870 Market Street, Suite 370
                        San Francisco, California 94102
                    7   Telephone: (415) 392-6257
                        Facsimile: (415) 392-8442
                    8   Email:       aorr@nclrights.org
                    9   Attorneys for Plaintiffs
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                    1          I, Linda A. Hawkins, declare as follows:
                    2          1.     I submit this expert declaration based upon my personal knowledge.
                    3          2.     If called to testify in this matter, I would testify truthfully based on my expert
                    4   opinion.
                    5          Qualifications and Experience
                    6          3.     I am a Licensed Professional Counselor with a MSEd in Psychological
                    7   Services from the University of Pennsylvania and a PhD in Human Development and
                    8   Human Sexuality specializing in working with children and adolescents experiencing
                    9   gender dysphoria and their families. My doctoral training at Widener University focused
                   10   on transgender children, youth and their families concluding in my doctoral dissertation
                   11   Gender Identity Development among Gender Variant Adolescents: A Qualitative Analysis
                   12   for which I received the Linda Lehnert Memorial Award for Excellence in Academics &
                   13   Research, and a Distinguished Dissertation nomination. I am also an educator and program
                   14   director. A true and correct copy of my Curriculum Vitae is attached hereto as Exhibit A.
                   15          4.     I have over two decades of experience in supporting LGBTQ children and
                   16   their families, both in private practice and through my work with hospitals and clinics.
                   17   During that time, I have individually worked with more than 4,000 families of LGBTQ
                   18   children from around the world.
                   19          5.     In January 2014, I founded the Gender & Sexuality Development Program at
                   20   The Children’s Hospital of Philadelphia, which now operates from two clinics:
                   21   Philadelphia, Pennsylvania and Voorhees, New Jersey. I have served as Director of the
                   22   program since its inception.
                   23          6.     In my role as Director of the Gender & Sexuality Development Program, I
                   24   oversee the care of nearly 1,650 families and field between ten and fifteen referrals a week.
                   25   I also lead and participate in research for developing best care practices for LGBTQ children
                   26   and their families, train state and regional health care and mental health providers on best
                   27   care practices, establish gender-affirming hospital policies, and advise local, regional, and
                   28   national organizations as they create and update guidelines for the care of transgender and
COOLEY LLP
ATTORNEYS AT LAW                                                              EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                        1      MOTS. FOR PRELIMINARY INJUNCTION
                                                                               & TO PROCEED UNDER PSEUDONYM
                    1   gender-expansive children, youth, and their families. This includes direct trainings and
                    2   policy review with schools, churches, social service agencies, mental health centers, and
                    3   juvenile correction centers and insurance companies.
                    4          7.     I also serve as the Advisor of LGBTQ Patient and Family Services at The
                    5   Children’s Hospital of Philadelphia, a position that I have held since January 2014. In this
                    6   role, I oversee all of the LGBTQ competencies in care, policy and practice for LGBTQ
                    7   patients, families and staff throughout the hospital network, which includes two hospitals,
                    8   one rehabilitation center, 36 primary and specialty care sites, and an extensive network of
                    9   research entities. For example, I review the best practice information in research and
                   10   literature from around the world to assure that we are staying current with all best practice
                   11   standards. With this information, I conduct annual trainings, seminars, and lectures to
                   12   increase LGBTQ cultural competency and patient care. Additionally, I have established
                   13   guidelines for care in a pediatric hospital setting including the needed care for patients,
                   14   families, guests and staff.
                   15          8.     I also serve as a consultant to other pediatric hospitals throughout the nation
                   16   through grand rounds, consultation and mentoring, as well as in-depth, in-person program
                   17   development—most recently to help reorganize and rebuild the clinic at Rady Children’s
                   18   Hospital in San Diego, California and currently assisting program expansion at Johns
                   19   Hopkins All Children’s Hospital in St. Petersburg, Florida.
                   20          9.     Prior to developing the Gender & Sexuality Development Program at The
                   21   Children's Hospital of Philadelphia, I provided individual and family therapy for LGBTQ+
                   22   children and youth, and their families through my private practice, Hawkins LifeWorks
                   23   LLC. In this role, I offered direct counseling support to children, youth and their families
                   24   including advocacy for LGBTQ+ children and youth in their schools, churches, and
                   25   communities. In this capacity, I also provided supervision to therapists who were building
                   26   their professional skills and/or provided consultation to seasoned clinicians in need of
                   27   additional support with specific LGBTQ+ child, youth and family counseling skills.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                             EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                       2      MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
                    1          10.    In January 2018, I helped found the Advanced Training Program in
                    2   Affirmative Therapy for Transgender Communities, which is a year-long national
                    3   professional training course for therapists to train them in supporting transgender clients
                    4   across their client’s lifespans that now has sites based in Seattle, Washington and
                    5   Philadelphia, Pennsylvania. This training program was developed to fill a critical gap in
                    6   professional training and clinical education regarding caring for transgender and non-binary
                    7   individuals. I have served as the Founder and Director since the program’s inception, which
                    8   includes both teaching duties and supervising the six employees who implement the training
                    9   and supervise the program on a daily basis. The American Psychological Association, U.S.
                   10   Professional Association of Transgender Health, American Counseling Association, and
                   11   American Association of Sexuality Educators, Counselors and Therapists are currently
                   12   considering endorsing the program.
                   13          11.    I taught as an Associate Professor at Widener University in the Center for
                   14   Human Sexuality Studies, with a focus on teaching counseling skills in working with
                   15   LGBTQ children, youth and families, from 2008 to 2017. I taught courses including
                   16   “Sexual Minorities,” “Behavioral Foundations of Human Sexuality,” and “Trauma,
                   17   Advocacy & Social Justice.”
                   18          12.    My recent publications include Sexual and Gender Minority Adolescents:
                   19   Meeting the Needs of Our LGBTQ Patients and Their Families, Clinical Pediatric
                   20   Emergency Medicine, 20(1), 9–16 (2019); Sexual Orientation/Gender Identity Cultural
                   21   Competence: A Simulation Pilot Study, Clinical Simulation in Nursing, 16, 2–5 (2018);
                   22   Effective Treatment of Depressive Disorders in Medical Clinics for Adolescents and Young
                   23   Adults living with HIV: A Controlled Trial, Journal of Acquired Immune Deficiency
                   24   Syndrome, 71(1), 38–46 (2017); Policy Perspective: Ensuring Comprehensive Care and
                   25   Support for Gender Nonconforming Children and Adolescents, Transgender Health, 1(1),
                   26   75–86 (2016); and Creating Welcoming Spaces for Lesbian, Gay, Bisexual and
                   27   Transgender (LGBT) Patients: An Evaluation of Health Care Environment, Journal of
                   28   Homosexuality, 63(3), 387–93 (2016).        I have also authored chapters of textbooks,
COOLEY LLP
ATTORNEYS AT LAW                                                            EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                      3      MOTS. FOR PRELIMINARY INJUNCTION
                                                                             & TO PROCEED UNDER PSEUDONYM
                    1   including “Sexual Disorders and Transgender Health” in Fundamentals in Consultation
                    2   Psychiatry: Principles and Practice, Eds Lavakumar, M., Rosenthal, L., & Rabinowitz, T.
                    3   Nova Medicine & Health: New York, NY (2019). A listing of my publications is included
                    4   in my Curriculum Vitae in Exhibit A.
                    5          13.    In the course of my career, I have been invited to speak at numerous hospitals,
                    6   clinics, and conferences on topics related to clinical care and standards for treating
                    7   transgender children and youth. For example, in February 2020, I spoke at the Department
                    8   of Social Work at Johns Hopkins All Children’s Hospital in St. Petersburg, Florida, on the
                    9   topic of “Supporting Transgender, Gender Non-Conforming and Gender Expansive
                   10   Children & Youth.” I have also lectured at the national conferences for the United States
                   11   Professional Association for Transgender Health and internationally at the Canadian
                   12   Professional Association for Transgender Health, as well as the annual Trans Wellness
                   13   Conference, and the Gender Spectrum Conference, among others. A listing of my lectures
                   14   is included in my Curriculum Vitae in Exhibit A.
                   15          14.    I belong to a number of professional organizations and associations relating
                   16   to (i) the overall mental health and well-being of all children, youth and their families;
                   17   (ii) the health and well-being of children and adolescents, including those who are
                   18   transgender; and (iii) to appropriate medical treatments for transgender individuals. For
                   19   example, since 2005, I have been a member of the World Professional Association for
                   20   Transgender Health (“WPATH”), an international multidisciplinary professional
                   21   association to promote evidence-based care, education, research, advocacy, public policy
                   22   and respect in transgender health. I was also elected as a Fellow of the College of Physicians
                   23   of Philadelphia, invited to join based on my local, regional, national and international
                   24   contributions to the medical and mental health and wellness of transgender and gender non-
                   25   binary children and youth, as well as my contributions to the education of medical
                   26   professionals as part of this care. A complete list of my involvement in various professional
                   27   associations is located in my Curriculum Vitae in Exhibit A.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                             EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                       4      MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
                    1          15.    My opinions contained in this declaration are based on: (i) my years of
                    2   experience as a licensed counselor and PhD treating transgender patients, including
                    3   adolescents and young adults; (ii) my knowledge of the peer-reviewed research, including
                    4   my own, regarding the treatment of LGBTQ patients and those suffering from gender
                    5   dysphoria; and (iii) my review of the various declarations submitted in support of the
                    6   motions. I generally rely on these types of materials when I provide expert testimony, and
                    7   they include the documents specifically cited as supportive examples in particular sections
                    8   of this declaration. The materials I have relied on in preparing this declaration are the same
                    9   type of materials that experts in my field of study regularly rely upon when forming
                   10   opinions on the subject.
                   11          16.    I was provided with and reviewed the following case-specific materials:
                   12   (i) the declarations of Jane Doe, Susan Doe, and Megan Roe; (ii) a medical note written by
                   13   Jane Doe’s treating provider, Patrick Goodman; and (iii) the expert declaration of Dr. Daniel
                   14   Shumer, MD, MPH.
                   15          17.    I have not met or spoken with the Plaintiffs or their parents for purposes of
                   16   this declaration. My opinions are based solely on the information that I have been provided
                   17   by Plaintiffs’ attorneys as well as my extensive experience studying gender dysphoria and
                   18   treating transgender patients.
                   19          18.    I am being compensated at an hourly rate for the actual time that I devote to
                   20   this case, at the rate of $300 per hour for any review of records, preparation of reports or
                   21   declarations, and deposition and trial testimony. My compensation does not depend on the
                   22   outcome of this litigation, the opinions that I express, or the testimony that I provide.
                   23          Gender Identity Development and Gender Dysphoria
                   24          19.    Because a person’s gender identity is unknowable at birth, doctors assign sex
                   25   based on the appearance of a newborn’s external genitalia.            For most people, that
                   26   assignment also turns out to be an accurate reflection of their gender identity. However, for
                   27   transgender people, their assigned sex does not match their gender identity.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                              EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                       5       MOTS. FOR PRELIMINARY INJUNCTION
                                                                               & TO PROCEED UNDER PSEUDONYM
                    1          20.    Gender identity is a person’s inner sense of belonging to a particular gender,
                    2   such as male or female.
                    3          21.    Medical, mental health and human development research has repeatedly
                    4   shown that gender identity is hard wired and a core component of human identity. Every
                    5   person has a gender identity. Dr. Shumer’s declaration provides a comprehensive overview
                    6   of the research demonstrating that gender identity has strong biological ties. (Declaration
                    7   of Dr. Daniel Shumer (“Shumer Decl.”) at ¶¶ 19–28; 41–44.)
                    8          22.    A person’s gender identity is not a personal decision, preference, or belief.
                    9   Like non-transgender people, transgender people do not simply have a “preference” to live
                   10   consistent with their gender identity; trying to live as a gender they are not feels viscerally
                   11   wrong.
                   12          23.    A key milestone of child development is a child becoming aware their gender
                   13   identity. My declaration will focus on that process and the psychological distress young
                   14   people experience when their assigned sex and gender identity do not match.
                   15          24.    Children typically become aware of their gender identity between the ages of
                   16   three and five years old. During these young years, individuals will often gravitate toward
                   17   toys, clothing, activities, and peer relationships that most typically align with their gender
                   18   identity. At the same time, those children are also surrounded by gender rules, regulations
                   19   and expectations in their families, the media, and community. Children assigned male at
                   20   birth are typically rewarded for following the male-based expectations set out for them and
                   21   the children assigned female at birth are equally rewarded for following the female-based
                   22   expectations set out for them, regardless of the child’s gender identity.
                   23          25.    Transgender individuals who become aware in childhood that those
                   24   expectations do not match with who they are often begin to express their cross-gender
                   25   identity to their family members and caregivers. The statements and actions transgender
                   26   children use to communicate their cross-gender identity differ significantly from age-
                   27   appropriate imaginative play and identity exploration. Transgender children are insistent,
                   28   persistent, and consistent over time in their cross-gender identification that diagnostically
COOLEY LLP
ATTORNEYS AT LAW                                                              EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                       6       MOTS. FOR PRELIMINARY INJUNCTION
                                                                               & TO PROCEED UNDER PSEUDONYM
                    1   separates natural gender exploration—tomboys and feminine boys—with transgender
                    2   identity. They may also show signs of psychological distress as a result of the mismatch
                    3   between their assigned sex and their gender identity.
                    4          26.    Still a significant proportion of transgender children do not have the ability to
                    5   clearly state or share the distress they are experiencing. Those children can experience a
                    6   wide range of psychological distress from difficulty sleeping to anxiety at school or severe
                    7   depression. Over time, their inability to express themselves further exacerbates their
                    8   psychological distress.
                    9          27.    Yet another significant proportion of transgender young people may have had
                   10   an underlying feeling of not fully aligning with the sex they were assigned at birth, but felt
                   11   “good enough” being supported and perceived as a tomboy or a gay male. However, as
                   12   puberty starts to emerge and body changes occur specifically around secondary-sex
                   13   characteristics (e.g. breast development, menstruation, testicular and penile expansion,
                   14   erections, and deepening of voice) there is a strong awareness and onset of distress that is
                   15   far beyond the typical youth being upset about puberty that also insistent, persistent and
                   16   consistent. These youth will then share a strong and real awareness of their gender identity
                   17   not as a tomboy, but as male, and not as a feminine gay male, but a female.
                   18          28.    Gender Dysphoria is the diagnosis for the severe and unremitting emotional
                   19   pain resulting from the incongruity between a person’s assigned sex and their gender
                   20   identity. It is a serious condition and is listed in the Diagnostic and Statistical Manual of
                   21   Mental Disorders (“DSM-5”) of the American Psychiatric Association. Because gender
                   22   dysphoria also has significant implications for a transgender young person’s physical health
                   23   that require medical care, there is also a companion diagnosis in the World Health
                   24   Organization’s International Classification of Diseases.
                   25          Standards of Care for Working with Transgender Children
                   26          29.    When loved, supported, and affirmed by their parents and caretakers and by
                   27   their social environment, transgender children—like all children—can thrive, grow into
                   28   healthy adults and have the same capacity for happiness, achievement, and contribution to
COOLEY LLP
ATTORNEYS AT LAW                                                             EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                       7      MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
                    1   society as others. For transgender children and youth, that means supporting their need to
                    2   live in a manner consistent with their gender identity.
                    3          30.     Getting treatment for gender dysphoria and ensuring that a transgender child
                    4   is in an environment that does not undermine that treatment are critical to a transgender
                    5   child’s healthy development and well-being. For young transgender children, the treatment
                    6   of gender dysphoria consists of social transition, which involves changes that bring the
                    7   child’s outer appearance and lived experience into alignment with the child’s gender
                    8   identity. Changes often associated with a social transition include changes in clothing,
                    9   name, pronouns, hairstyle, and updating government-issued identity documents to reflect
                   10   the child’s new name and correct the sex listed on those documents.
                   11          31.     Research and clinical experience have shown that social transition for a child
                   12   with gender dysphoria improves that child’s mental health and greatly reduces the risk that
                   13   the child will experience anxiety, depression and possibly engage in self-harming behaviors.
                   14   See Kristina Olson, et al., Mental Health of Transgender Children who are Supported in
                   15   Their Identities, 137 Pediatrics 1 (2016). In fact, longitudinal studies demonstrate that
                   16   undergoing a social transition before puberty often provides tremendous and immediate
                   17   relief because there are few, if any, observable physical differences between boys and girls
                   18   at that age.
                   19          32.     A social transition is often eventually coupled with other treatments for
                   20   gender dysphoria once a young person enters adolescence and early adulthood, specifically
                   21   medications and surgeries that bring a person’s body into closer alignment with their gender
                   22   identity. The availability and effects of those treatments are discussed in detail in Dr.
                   23   Shumer’s declaration. (Shumer Decl. ¶¶ 35–40.) As with social transition, however, those
                   24   treatments occur within a context of treatment and assessment by qualified professionals,
                   25   often in a multidisciplinary setting. Further, each of those additional components of
                   26   transition support the ongoing effectiveness of a transgender person’s social transition.
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                             EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                       8      MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
                    1          Ensuring the Success of Social Transition for Transgender Children
                    2          33.    Providing appropriate support for a transgender child during and after their
                    3   social transition includes ensuring that parents/caregivers, family members, teachers,
                    4   friends, peers, and other people affirm the transgender child’s gender identity. That can
                    5   include, for example, using the transgender child’s chosen name and correct pronouns,
                    6   participating in sex-separated recreational activities based on their gender identity, and
                    7   otherwise treating the child in a manner consistent with their gender identity for all
                    8   purposes. In the early stages of a transgender young person’s transition, the people most
                    9   responsible for this shift in language, acknowledgement, and support are the adults around
                   10   this child—parents, extended family, teachers, school staff, church members, physicians,
                   11   and community members. When that adult support is consistent, children and peers often
                   12   adapt quickly and easily in support of their friend’s and classmate’s need to feel safe and
                   13   included. Failing to recognize and support a transgender child’s gender identity sends a
                   14   message—both to the transgender child and to others—that the child is different from their
                   15   peers, causing the transgender child to experience shame.
                   16          34.    Transgender children experience significant psychological distress when
                   17   other people repeatedly fail to acknowledge the child’s gender identity. Transgender
                   18   children who are treated in this way experience that mistreatment as a profound rejection of
                   19   their core self and identity, which has serious negative consequences for their development
                   20   and their long-term health and well-being. Rejecting behaviors significantly increase the
                   21   risk that the child will develop long-term mental health conditions, among other serious
                   22   negative health consequences such as low self-esteem, anxiety, depression, substance use
                   23   issues, self-harming behaviors, and suicidal ideation.
                   24          35.    The negative mental health effects of rejection can also cause a transgender
                   25   child to develop co-occurring mental health conditions, such as major depression, anxiety
                   26   or obsessive-compulsive disorders, eating disorders, self-harm, and thoughts of suicide.
                   27   These negative symptoms associated with those mental health challenges resulting from
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                            EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                      9      MOTS. FOR PRELIMINARY INJUNCTION
                                                                             & TO PROCEED UNDER PSEUDONYM
                    1   feeling different in their family, school and/or community typically alleviate significantly
                    2   once a transgender child’s gender identity is affirmed and supported.
                    3          36.    Indeed, transgender individuals who are affirmed within their household and
                    4   at school have mental health profiles similar to their nontransgender peers. Being treating
                    5   consistent with their gender identity in school has been shown to have a tremendous positive
                    6   effect on the health and well-being of transgender young people, significantly reducing
                    7   symptoms of depression and suicidal ideation. However, if the child remains in an
                    8   environment where the child’s gender identity is not recognized and supported, that
                    9   mistreatment can exacerbate any co-occurring conditions, resulting in lasting mental and
                   10   even physical harm.
                   11          37.    The psychological distress and harm caused by an unsupportive school
                   12   environment can also result in significant academic harms. Transgender students in that
                   13   situation often engage in behaviors that undermine their ability to learn, such as cutting
                   14   class and overuse on the nurse’s office to miss class time to acting out in class resulting in
                   15   disciplinary action. In either circumstance, these common responses to psychological
                   16   distress prevent transgender young people from focusing in school and obtaining the full
                   17   benefit of their education. The resulting drop in grades or disciplinary record also have
                   18   long-term implications for educational attainment and life trajectory.
                   19          38.    Studies also show that when a child or youth is living with an intersection of
                   20   minority identities—like D.T. and Helen Roe, who are transgender youth of color—there is
                   21   an exponential compounding of stress and anxiety based on the layered ways in which peers
                   22   and adults can stigmatize identified differences in race, ethnicity and gender identity.
                   23   Multiply marginalized children and youth face vastly higher levels of anxiety and
                   24   depression that are more likely to lead to self-harm and even suicide. In the last few years,
                   25   as individuals in these marginalized communities are coming under direct and indirect
                   26   attack from political and religious groups, these children are becoming gravely aware that
                   27   they are not safe in their own neighborhoods and are constantly exposed to negative
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                             EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                      10      MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
                    1   messages that they do not matter, are not important parts of our community, and otherwise
                    2   do not belong.
                    3          Accurate Identity Documents Are Critical to Social Transition
                    4          39.     Identity documents that consistently identify a transgender child by their new
                    5   name and correct gender identity are crucial to ensuring that child is supported and affirmed
                    6   throughout their daily lives. An incorrect sex marker, especially on a document as central
                    7   as a birth certificate, is a regular reminder that those in positions of authority do not see that
                    8   transgender child for who they are, which can cause feelings of shame and self-hatred.
                    9          40.     On a practical level, an inaccurate identity document significantly increases
                   10   the likelihood that a transgender child will be identified by the wrong name, pronouns, or
                   11   sorted into a group based on their assigned sex as opposed to their gender identity. Because
                   12   birth certificates are the most commonly used, and often required, identity document to
                   13   prove a child’s age and identity, an inaccurate birth certificate will have an outsized negative
                   14   affect on a transgender child.
                   15          41.     Birth certificates are used to register for school, extracurricular activities,
                   16   recreational/school-sponsored sports, library cards, overnight trips, and more.              The
                   17   identifying information from the birth certificate is then entered onto numerous records that
                   18   are seen and used by many people. For example, after enrolling in school, the child’s name
                   19   and sex listed on their birth certificate will appear on attendance sheets, student ID cards,
                   20   report cards, and lunch cards, among others. Educators will then use that information to
                   21   determine which pronouns to use when referring to student or to sort children into activities
                   22   or groups based on their sex. In fact, school administrators, teachers, and others may insist
                   23   that they are required to refer to transgender young people based on the information
                   24   contained on the birth certificate, despite being unable to identify any support for such a
                   25   requirement.
                   26          42.     When that occurs, it causes a second and equivalent harm: it discloses that
                   27   child’s transgender status—intimate and private information—to those around them, which
                   28   exposes that child to further discrimination and mistreatment. Although some transgender
COOLEY LLP
ATTORNEYS AT LAW                                                               EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                        11      MOTS. FOR PRELIMINARY INJUNCTION
                                                                                & TO PROCEED UNDER PSEUDONYM
                    1   young people are comfortable with being public about their transgender status, many
                    2   transgender young people do not want share that aspect of their identity. Not honoring this
                    3   can also cause significant distress and negative physical and mental health outcomes.
                    4          43.    The uncertainty of when and where their transgender status will appear or be
                    5   disclosed on a given school day, causes transgender students significant anxiety and
                    6   sometimes other forms of psychological distress as well. Having the incorrect information
                    7   in school records also undermines any efforts by transgender students and their parents to
                    8   take pre-emptive measures to reduce the likelihood that school personnel will use the
                    9   incorrect information, such as talking with teachers prior to the beginning of the school
                   10   year. Even if a transgender student’s teacher agrees to use the correct name and pronouns,
                   11   there is always the chance for inadvertent slip-ups when that teacher is reading from those
                   12   records, or when a substitute teacher covers the class and knows no better. Transgender
                   13   students whose transgender status is disclosed at school often find their attention shift away
                   14   from school and to anticipating and responding to the ripple effects of that disclosure from
                   15   a loss of privacy, unwanted questions about their body, to daily peer harassment.
                   16          44.    Studies have also found that legal changes, including correcting the sex, on
                   17   state identity documents and passports are associated with lower reports of mental illness
                   18   among transgender individuals. See Arjee Restar et al., Legal Gender Marker and Name
                   19   Change is Associated with Lower Negative Emotional Response to Gender-Based
                   20   Mistreatment and Improve Mental Health Outcomes Among Trans Populations, SSM—
                   21   Population Health, 11 (2020). In one study, respondents with identity documents that used
                   22   their correct name and sex reported significantly fewer rates of suicidal ideation, suicide
                   23   planning, or suicide attempts in the past year than individuals with inaccurate identity
                   24   documents. Respondents with some congruent and some incongruent documents had a
                   25   small reduction in suicidal ideation, while those who held only congruent identity
                   26   documents had the largest decrease in suicidal ideation. Ayden Scheim et al., Gender-
                   27   Concordant Identity Documents and Mental Health Among Transgender Adults in the USA:
                   28   A Cross-Sectional Study, Lancet Public Health, 5, e196-203 (2020). Studies have also
COOLEY LLP
ATTORNEYS AT LAW                                                             EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                      12      MOTS. FOR PRELIMINARY INJUNCTION
                                                                              & TO PROCEED UNDER PSEUDONYM
                    1   found that transgender individuals with incongruent identity documents receive negative
                    2   treatment. One study found that approximately one-third of individuals who presented
                    3   identity documents with a gender that did not match their presentation reported that they
                    4   were harassed, denied services, and/or attacked. Sandy E. James et al, The Report of the
                    5   2015 U.S. Transgender Survey, National Center for Transgender Equality (2016).
                    6          45.    The mental health effects of referring to transgender young people by the
                    7   correct name and pronouns are profound. The more consistently that occurs across different
                    8   contexts (i.e. home, school, work, and with friends), the greater the benefit to a transgender
                    9   young person’s psychological health and well-being. Transgender young people who are
                   10   able to use their correct name and pronouns across all aspects of their lives experienced
                   11   71% fewer symptoms of severe depression, a 34% decrease in reported thoughts of suicide,
                   12   and a 65% decrease in suicidal attempts. Stephen Russell et al., Chosen Name Use is Linked
                   13   to Reduced Depressive Symptoms, Suicidal Ideation and Behavior among Transgender
                   14   Youth, 63 J Adolescent Health 503 (2018). The results of this study are consistent with my
                   15   clinical experience.
                   16          46.    Chronic exposure to stress, such as transgender person being referred by the
                   17   wrong name and pronouns, results in persistent surges of cortisol in the brain for children
                   18   and youth. This leads to a wide array of short and long-term detrimental consequences, all
                   19   of which can permanently affect development, emotional and mental health, and quality of
                   20   life. The effects of chronic exposure to cortisol play a direct role in the children’s behavioral
                   21   development. Research has shown that it leads to increased difficulty in differentiating
                   22   between threatening and safe situations, impaired short-term and long-term memory,
                   23   struggles with decision-making and attention, and issues with mood control, even in
                   24   adulthood. Studies have also shown that chronic stress in childhood and adolescence results
                   25   in a higher likelihood of developing a myriad of physical health issues, including diabetes,
                   26   heart disease, and cancer.
                   27          47.    Removing the conditions that trigger stress in these children is the first crucial
                   28   step toward restoring their sense of safety and preventing further damage. Correcting the
COOLEY LLP
ATTORNEYS AT LAW                                                               EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                        13      MOTS. FOR PRELIMINARY INJUNCTION
                                                                                & TO PROCEED UNDER PSEUDONYM
                    1   sex listed on a transgender young person’s government-issued identification alleviates the
                    2   stress, anxiety, and overall psychological pressure that they experience when knowing their
                    3   records do not reflect who they are and anticipating their transgender status might be
                    4   disclosed to others at any time or become a renewed topic of discussion among peers. The
                    5   psychological relief transgender young people experience after correcting their identity
                    6   documents not only alleviates their gender dysphoria but can also help address the
                    7   psychological distress caused by this worry, including anxiety, depression and thoughts of
                    8   self-harm or suicide.
                    9          48.     As noted above, school is just one of the many contexts where birth
                   10   certificates are critical for participation.        The uncertainty and anxiety that follows
                   11   transgender young people in schools also clouds their experiences in each of those other
                   12   contexts too. This keeps transgender young people from fully engaging in activities
                   13   associated with healthy childhood development, such as recreational sports, gender-based
                   14   clubs (i.e. Girl Scouts and Boy Scouts), and overnight field trips.               To avoid that
                   15   psychological distress, some transgender young people will exclude themselves from
                   16   activities in which they would otherwise participate. In either scenario, transgender young
                   17   people are being denied the critical benefits of participating in activities that are formative
                   18   experiences of childhood. Transgender young people who are excluded from such activities
                   19   also then do not get the many associated benefits of those activities, such as social
                   20   development and peer bonding.
                   21          Conclusion
                   22          49.     I am aware from the case materials I have reviewed that, despite undergoing
                   23   a social transition, Jane Doe is not able to correct the sex listed on her birth certificate unless
                   24   she undergoes gender-confirmation surgery. This requirement is not consistent with the
                   25   well-established standards of care, nor is it developmentally or medically appropriate. Due
                   26   to the effectiveness of early treatment of gender dysphoria, Jane Doe may never be able to
                   27   meet that standard, which effectively denies her, and many other transgender young people,
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                 EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                         14       MOTS. FOR PRELIMINARY INJUNCTION
                                                                                  & TO PROCEED UNDER PSEUDONYM
                    1   the critical psychological and developmental benefits of a birth certificate that accurately
                    2   reflects her gender identity.
                    3

                    4          This declaration was executed this 2nd day of November, 2020, in Philadelphia
                    5   County, Pennsylvania.
                    6          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
                    7   is true and correct.
                    8

                    9
                                                                        By:
                   10                                                         Dr. Linda A. Hawkins, PhD, MSEd,
                                                                              LPC
                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                               EXPERT DECL. OF DR. HAWKINS ISO
 SAN FRANCISCO                                                     15         MOTS. FOR PRELIMINARY INJUNCTION
                                                                                & TO PROCEED UNDER PSEUDONYM
